DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2021 and 02/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the phone correspondence dated on 03/18/2022 with attorney Thomas S. Chlebeck. Examiner wishes to thank the attorney for their time and consideration regarding the correspondence.
The application has been amended as follows: 
Please replace the current claim set with the claim set submitted by the applicant, titled “PROPOSED AMENDMENT” for U.S. Application No: 17/289,195, attached as an appendix to this allowability notice. 
Allowable Subject Matter
Claims 1-3 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding a frame with two through hole portions where screws pass through in order to fix an optical unit holder with screw hole portions to the frame, and where the screw hole portions do not penetrate through the holder in the rearward direction. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Minikey Jr. (US 20160191863), Frenzel et al. (US 20060222300), Yang (US 8400560), Byrne et al. (US 20100097519), Percival et al. (US 20210197733), Kono et al. (US 20160307953 ), and Wato et al. (US 20160318458) either singularly or in combination fail to anticipate or render obvious the above described limitations. While the prior art contains elements that may be broadly interpreted to read on limitations regarding a frame, through holes, holders, and screw hole portions, the prior art does not teach where the screw hole portions do not penetrate through the holder in the rearward direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483